Citation Nr: 9924006	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for nonservice-connected pension.



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1970 to 
December 1972.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claim for 
entitlement to a permanent and total disability evaluation 
for nonservice-connected pension purposes.


REMAND

A preliminary review of the record discloses that the veteran 
requested and was scheduled for a hearing before a Member of 
the Board of Veterans' Appeals in August 1998.  The 
notification letter was sent to the veteran's P.O. Box, but 
the notification was returned as undeliverable because the 
box had been closed.  In January 1999 the veteran requested a 
hearing before the local hearing office, and in March 1999 
the veteran's representative gave notification of the 
veteran's inability to attend and to certify the appeal to 
the Board of Veterans' Appeals.  The veteran was scheduled 
for a video conference hearing before a Member of the Board 
of Veterans' Appeals in June 1999, but he failed to report 
for that hearing.  

The veteran's representative at the time, a service officer 
with the American Legion (AL), indicated on May 11, 1999 that 
the veteran wanted a video conference in lieu of a Travel 
Board hearing; his representative withdrew the veteran's 
Power of Attorney to AL one day later in a statement 
addressed to the veteran, which was dated and received by the 
RO on May 12, 1999.  As noted above, the veteran failed to 
appear for that hearing scheduled in June 1999.  (The reason 
given for withdrawing AL's representation was that the 
veteran failed to appear for three hearings but, as noted 
above, he did not received notice of the initial Travel Board 
hearing and in March 1999 the veteran's representative gave 
notification of the veteran's inability to attend the hearing 
before a Hearing Officer at the RO.)  A representative may 
not withdraw an appellant's request for a personal hearing 
without the consent of the appellant.  38 C.F.R. § 20.704 (e) 
(1998).  There is no indication in the record that the 
veteran withdrew or consented to withdraw his request for a 
Travel Board hearing.  In fact, when he requested a RO 
hearing before a Hearing Officer, the veteran indicated that, 
if such hearing did not result in a favorable decision, he 
wished to go forward with the Travel Board hearing.  Under 
these circumstances, the RO must schedule the veteran for a 
Travel Board hearing.  38 C.F.R. §§ 20.700, 20.703, 20.704 
(1998).
The Board further notes that the most recent VA compensation 
and pension examination of record is dated in April 1997.  
That examination noted that the veteran had had recent 
surgery for a fracture of the right lower leg with an 
intramedullary rod, plates, and screws with excellent healing 
and alignment, but with residual induration and edema of the 
right lower leg and foot.  The examiner opined at that time 
that "the veteran is clearly totally disabled since his 
fracture and certainly from the point of view of his usual 
occupation."  The examiner added, however, that it was 
anticipated that the veteran could return to work, perhaps by 
the first of May (1997), but he needed to await clearance 
from the Orthopedic Service.  There are subsequently dated 
outpatient records, dated to September 1997, but most of the 
notes are from a social worker.  The status of the right leg 
fracture is not clear, although there is some indication that 
the veteran did return to work.  The RO should obtain a more 
recent employment statement from the veteran and, if 
indicated, schedule a social and industrial survey and 
general medical examination that includes an evaluation of 
his right lower extremity.

Finally, the veteran was represented by the American Legion 
(AL) during the course of this appeal until May 12, 1999.  On 
that date, the RO received a letter from a service officer 
from that organization, addressed to the veteran, revoking 
his Power of Attorney with AL.  The RO should ask the veteran 
whether he desires another representative and any indicated 
information should be subsequently provided to him.
 
Accordingly, this case is REMANDED for the following:

1.  The RO should schedule a Travel Board 
hearing before a traveling Member of the 
Board.  The RO should also inform the 
veteran of his rights associated with the 
hearing, and which rights he may waive in 
electing another type of hearing.

2.  Thereafter, if the veteran does not 
withdraw his appeal, the RO should obtain 
from the veteran an updated employment 
statement and schedule a VA general 
medical examination and a social and 
industrial survey.  The medical 
examination should include an evaluation 
of the veteran's postoperative residuals 
of a fracture of the right lower leg, 
including range of motion studies of the 
right knee and ankle.  The physical 
examination should also include any other 
indicated tests.  The industrial survey 
should include the veteran's employment 
history in recent years, including the 
amount of hours worked per week.  The 
claims file should be made available to 
the physician and social worker for their 
review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to accord the veteran due process of law.  The Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is informed.  He may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



